United States Court of Appeals
                                                                                  Fifth Circuit
                                                                                F I L E D
                       IN THE UNITED STATES COURT OF APPEALS                     July 11, 2003

                                 FOR THE FIFTH CIRCUIT                      Charles R. Fulbruge III
                                                                                    Clerk


                                     No. 02-51188
                                   Summary Calendar



                              UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                          versus

                                   JOAQUIN MONCADA,

                                                                Defendant-Appellant.

                              --------------------
                 Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. EP-02-CR-791-ALL-DB
                              --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Joaquin         Moncada   was   convicted      by   a   jury   for    possession

and importation with intent to distribute over 50 kilograms of

marijuana in violation of 21 U.S.C. §§ 841, 952, & 960.                          Moncada

argues on appeal that the evidence was insufficient to establish

that       he   knew    the   marijuana    was   in    the     vehicle   that    he    was

attempting to drive across the border.

       Because Moncada filed a motion for acquittal pursuant to FED.


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
R. CRIM. P. 29(c), at the close of the Government’s case and at the

close of all the evidence, the standard of review for Moncada’s

challenge            to       the    sufficiency    of    the    evidence     is    whether    any

reasonable             trier        of   fact   could    have    found     that    the   evidence

established               the       essential   elements        of   the   offense       beyond   a

reasonable doubt.                   See United States v. Ortega Reyna, 148 F.3d 540,

543 (5th Cir. 1998). All credibility determinations and reasonable

inferences are to be resolved in favor of the verdict.                                     United

States v. Resio-Trejo, 45 F.3d 907, 911 (5th Cir. 1995).                                      This

court does not re-weigh the evidence or assess the credibility of

the witnesses.                 United States v. Lopez, 74 F.3d 575, 577 (5th Cir.

1996).

          The testimony that was introduced at trial was sufficient for

the jury to find Moncada guilty of the offense beyond a reasonable

doubt.           See Ortega Reyna, 148 F.3d at 543.                         Accordingly, the

judgment of the district court is AFFIRMED.




G:\opin-sc\02-51188.opn.wpd                         2